This appeal is from the determination of a deficiency in income and profits taxes for the year 1920 in the amount of $2,540.65.
The deficiency results from the disallowance of certain amounts for depreciation of machinery, equipment, and other items.
FINDINGS OF PACT.
The taxpayer is a New York corporation with its principal office located in Long Island Citjr, where, since its organization on August 22, 1918, it has been engaged in the iron foundry business.
*465The plant, machinery, and equipment of the taxpayer were not fully utilized until the year 1920, and full production- was maintained during that year.
The total cost of machinery and fixtures used by the taxpayer during the year 1920 was $13,401.51, and a reasonable allowance for the exhaustion, wear and tear of that property during the year 1920 is an amount equal to 10 per cent of that cost.
The total cost of equipment used by the taxpayer during the year 1920 was $18,830.81, and a reasonable allowance for the exhaustion, wear and tear of that property during the year 1920 is an amount equal to 10 per cent of that cost.
During the year 1920 the taxpayer used in its business wood flasks, boxes, and bottom boards, which it had built at its plant at a total cost of $11,959.55 and a reasonable allowance for the exhaustion, wear and tear of that property so used during the year 1920 is an amount equal to 33% per cent of said cost.
During the year 1920 the taxpayer used in its business iron flasks which it ha.d built at its plant at a total cost of $5,125.52 and a reasonable allowance for the exhaustion, wear and tear of that property so used during 1920 is an amount equal to 16% per cent of said cost.
The Commissioner disallowed depreciation as taken upon its return by the taxpayer and determined a deficiency for the year 1920 in the amount of $2,540.65. From that determination the taxpayer duly appealed.
DECISION.
The deficiency should be computed in accordance with the foregoing findings of fact. Final determination will be settled on 7 days’, notice, in accordance with Rule 50.
ARundell not participating.